DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) was submitted on 09/17/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 6, 11, 13, 18 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the remaining intents” in line 9.  There is insufficient antecedent basis for this limitation in the claim. The phrase “remaining intents” was not defined prior to line 9.
Claim 6 recites the limitation " the pre-defined threshold” in line 3.  There is insufficient antecedent basis for this limitation in the claim. The phrase “pre-defined threshold” was not defined prior to line 3.
Claim 11 recites the limitation "the remaining intents” in line 10.  There is insufficient antecedent basis for this limitation in the claim. The phrase “remaining intents” was not defined prior to line 10.
Claim 13 recites the limitation " the pre-defined threshold” in line 3.  There is insufficient antecedent basis for this limitation in the claim. The phrase “pre-defined threshold” was not defined prior to line 6-7.
Claim 18 recites the limitation "the remaining intents” in line 9-10.  There is insufficient antecedent basis for this limitation in the claim. The phrase “remaining intents” was not defined prior to line 9-10.
Claim 20 recites the limitation " the pre-defined threshold” in line 3.  There is insufficient antecedent basis for this limitation in the claim. The phrase “pre-defined threshold” was not defined prior to line 6-7.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception of an abstract idea without significantly more. 
The independent Claims 1, 8 and 15 similarly recite “A computer-implemented method comprising: retrieving, by one or more processors, a set of training data including a set of intents, a set of entities, and a set of utterances that map to each intent”, “determining iteratively, by one or more processors, a root verb among the set of utterances for each intent”; and “determining, by one or more processors, a set of new intents based on analysis of the determined root verb by performing a pairwise iteration and similarity score over the set of intents”; “determining iteratively, by one or more processors, one or more new entities for each new intent”; and “generating, by one or more processors, a set of new training data based on the set of new intents and entities”.
The limitations “determining iteratively, by one or more processors, a root verb among the set of utterances for each intent”; and “determining, by one or more processors, a set of new intents based on analysis of the determined root verb by performing a pairwise iteration and similarity score over the set of intents”; “determining iteratively, by one or more processors, one or more new entities for each new intent”; and “generating, by one or more processors, a set of new training data based on the set of new intents and entities”, as drafted, is a process that covers performance of the limitation by the use of mathematical concepts but of a generic computer.  That is, other than reciting the generic computer, nothing precludes the step from practically being performed by pen and paper. 
This judicial exception is not integrated into a practical application. Claim 1 recites “retrieving, by one or more processors, a set of training data including a set of intents, a set of entities, and a set of utterances that map to each intent”. All of these limitations direct towards using a generic computer for the method, and do not impose any meaningful limits on practicing the abstract idea. Claim 1 does not contain any additional limitations.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic computer both the analyzing and determining steps amount to no more than mere instructions to apply the exception using a generic computer. Mere instructions to apply an exception using a generic computer cannot provide an inventive concept. Therefore, claims 1, 8 and 15 are not patent eligible.
 	
	Claims 2-7, 9-14, and 16-20 are rejected as being directed to an abstract idea without significantly more under a similar rationale as claims 1, 8 and 15. These claims either depend on or require the limitations of claims 1, 8 and 15. The additional limitations recited in these claims can be performed mentally as well and neither add "significantly more" than the abstract idea or integrate the abstract idea into a practical application. Therefore, these claims are directed toward a judicial exception idea as well.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8-10, 12-13, 15-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over McRitchie et al., (US 2021/0081615 A1) (hereinafter McRitchie), in view of Karvov et al., (US 2015/0073798 A1) (hereinafter Karvov).

Regarding Claim 1: McRitchie discloses a computer-implemented method comprising:
	retrieving, by one or more processors, a set of training data including a set of intents, a set of entities, and a set of utterances that map to each intent (Chatbot system retrieving stored training data that includes utterances associated with different intents and declared entities (McRitchie ¶0162 and 0196));
determining iteratively, by one or more processors, a root verb among the set of utterances for each intent (McRitchie discloses stemming the verbs of utterances to obtain the root verb (McRitchie ¶0106-0107));
generating, by one or more processors, a set of new training data based on the set of new intents and entities (McRitchie discloses iteratively refining example utterances to produce a more general form of example utterances (training data) consisting of various intents and entities derived from machine learning based training techniques (McRitchie ¶0085, 0082 and 0063)).

McRitchie fails to explicitly disclose:
determining, by one or more processors, a set of new intents based on analysis of the determined root verb by performing a pairwise iteration and similarity score over the set of intents;
determining iteratively, by one or more processors, one or more new entities for each new intent.

However, in an analogous art, Karvov discloses: 
determining, by one or more processors, a set of new intents based on analysis of the determined root verb by performing a pairwise iteration and similarity score over the set of intents (Karvov discloses generating, based on the similarity scores for each pair of the plurality of verbs, a new intent pattern/intent (Karvov ¶0099 and 0029));
determining iteratively, by one or more processors, one or more new entities for each new intent (Karvov discloses identifying (determining) new slots/new slot patterns (entities) after identifying new intents (Karvov ¶0029-0030)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Karvov to the method of McRitchie, because this would allow automation of the discovery of new intents and entities within a corpus of text (Karvov ¶0015).

Regarding Claim 2: McRitchie, in view of Karvov, further discloses the computer-implemented method of claim 1, wherein determining the root verb comprises: performing part of speech tagging of each utterance (McRitchie ¶0038); stemming every verb in each utterance (McRitchie ¶0106-0107); and declaring the root verb based on a frequency score over a pre-defined threshold (Karvov ¶0052 and 0043). It would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention, to incorporate the teaching of Karvov to the method of McRitchie, because this would allow the identification and selection of the top-scored and occurring verbs within the automated intent discovery process (Karvov ¶0052 and 0015).

Regarding Claim 3: McRitchie, in view of Karvov, further discloses the computer-implemented method of claim 1, wherein the similarity score is based on computing similarity between each intent's root verb (Karvov ¶0099). It would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention, to incorporate the teaching of Karvov to the method of McRitchie, because this would allow the similarity scoring of the verbs within each intent of the automated intent discovery process (Karvov ¶0099 and 0015).

Regarding Claim 5: McRitchie, in view of Karvov, further discloses the computer-implemented method of claim 1, wherein determining the one or more new entities for each new intent comprises: removing pronouns from the set of utterances for each new intent (McRitchie ¶0131 and 0085); building a frequency score for each noun based on how often the respective noun appears in the set of utterances for each new intent (Karvov ¶0045); and determining a noun with a frequency score above a pre-defined threshold as an entity for the new intent (Karvov ¶0045).  It would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention, to incorporate the teaching of Karvov to the method of McRitchie, because this would allow the automation of the discovery of new entities within a corpus of text (Karvov ¶0015).

Regarding Claim 6: McRitchie, in view of Karvov, further discloses the computer-implemented method of claim 1, wherein determining the one or more new entities for each new intent comprises adding a common characteristic that an appearance rate is above the pre-defined threshold as an entity for the new intent (Karvov ¶0045-0046).  It would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention, to incorporate the teaching of Karvov to the method of McRitchie, because this would allow automation of the discovery of new intents and entities within a corpus of text (Karvov ¶0015).

Regarding Claim 8: McRitchie discloses a computer program product comprising:
	one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions (McRitchie ¶0223);
	program instructions to retrieve a set of training data including a set of intents, a set of entities, and a set of utterances that map to each intent (Chatbot system retrieving stored training data that includes utterances associated with different intents and declared entities (McRitchie ¶0162 and 0196));
program instructions to determine iteratively a root verb among the set of utterances for each intent (McRitchie discloses stemming the verbs of utterances to obtain the root verb (McRitchie ¶0106-0107));
program instructions to generate a set of new training data based on the set of new intents and entities (McRitchie discloses iteratively refining example utterances to produce a more general form of example utterances (training data) consisting of various intents and entities derived from machine learning based training techniques (McRitchie ¶0085, 0082 and 0063)).

McRitchie fails to explicitly disclose:
program instructions to determine a set of new intents based on analysis of the determined root verb by performing a pairwise iteration and similarity score over the set of intents;
program instructions to determine iteratively one or more new entities for each new intent.

However, in an analogous art, Karvov discloses: 
program instructions to determine a set of new intents based on analysis of the determined root verb by performing a pairwise iteration and similarity score over the set of intents (Karvov discloses generating, based on the similarity scores for each pair of the plurality of verbs, a new intent pattern/intent (Karvov ¶0099 and 0029));
program instructions to determine iteratively one or more new entities for each new intent (Karvov discloses identifying (determining) new slots/new slot patterns (entities) after identifying new intents (Karvov ¶0029-0030)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Karvov to the product of McRitchie, because this would allow automation of the discovery of new intents and entities within a corpus of text (Karvov ¶0015).

Regarding Claim 9: McRitchie, in view of Karvov, further discloses the computer program product of claim 8, wherein program instructions to determine iteratively a root verb comprise: program instructions to perform part of speech tagging of each utterance (McRitchie ¶0038); program instructions to stem every verb in each utterance (McRitchie ¶0106-0107); and program instructions to declare the root verb based on a frequency score over a predefined threshold (Karvov ¶0052 and 0043). It would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention, to incorporate the teaching of Karvov to the product of McRitchie, because this would allow the identification and selection of the top-scored and occurring verbs within the automated intent discovery process (Karvov ¶0052 and 0015).

Regarding Claim 10: McRitchie, in view of Karvov, further discloses the computer program product of claim 8, wherein the similarity score is based on computing similarity between each intent's root verb (Karvov ¶0099). It would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention, to incorporate the teaching of Karvov to the product of McRitchie, because this would allow the similarity scoring of the verbs within each intent of the automated intent discovery process (Karvov ¶0099 and 0015).

Regarding Claim 12: McRitchie, in view of Karvov, further discloses the computer program product of claim 8, wherein program instructions to determine the one or more new entities for each new intent comprise: program instructions to remove pronouns from the set of utterances for each new intent (McRitchie ¶0131 and 0085); program instructions to build a frequency score for each noun based on how often the respective noun appears in the set of utterances for each new intent (Karvov ¶0045); and program instructions to determine a noun with a frequency score above a pre-defined threshold as an entity for the new intent (Karvov ¶0045).  It would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention, to incorporate the teaching of Karvov to the product of McRitchie, because this would allow the automation of the discovery of new entities within a corpus of text (Karvov ¶0015).

Regarding Claim 13: McRitchie, in view of Karvov, further discloses the computer program product of claim 8, wherein program instructions to determine the one or more new entities for each new intent comprise program instructions to add a common characteristic that an appearance rate is above the pre-defined threshold as an entity for the new intent (Karvov ¶0045-0046).  It would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention, to incorporate the teaching of Karvov to the product of McRitchie, because this would allow automation of the discovery of new intents and entities within a corpus of text (Karvov ¶0015).




Regarding Claim 15: McRitchie discloses a computer system comprising:
	one or more computer processors, one or more computer readable storage media, and program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, the program instructions (McRitchie ¶0223);
	program instructions to retrieve a set of training data including a set of intents, a set of entities, and a set of utterances that map to each intent (Chatbot system retrieving stored training data that includes utterances associated with different intents and declared entities (McRitchie ¶0162 and 0196));
program instructions to determine iteratively a root verb among the set of utterances for each intent (McRitchie discloses stemming the verbs of utterances to obtain the root verb (McRitchie ¶0106-0107));
program instructions to generate a set of new training data based on the set of new intents and entities (McRitchie discloses iteratively refining example utterances to produce a more general form of example utterances (training data) consisting of various intents and entities derived from machine learning based training techniques (McRitchie ¶0085, 0082 and 0063)).

McRitchie fails to explicitly disclose:
program instructions to determine a set of new intents based on analysis of the determined root verb by performing a pairwise iteration and similarity score over the set of intents;
program instructions to determine iteratively one or more new entities for each new intent.

However, in an analogous art, Karvov discloses: 
program instructions to determine a set of new intents based on analysis of the determined root verb by performing a pairwise iteration and similarity score over the set of intents (Karvov discloses generating, based on the similarity scores for each pair of the plurality of verbs, a new intent pattern/intent (Karvov ¶0099 and 0029));
program instructions to determine iteratively one or more new entities for each new intent (Karvov discloses identifying (determining) new slots/new slot patterns (entities) after identifying new intents (Karvov ¶0029-0030)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Karvov to the system of McRitchie, because this would allow automation of the discovery of new intents and entities within a corpus of text (Karvov ¶0015).

Regarding Claim 16: McRitchie, in view of Karvov, further discloses the computer system of claim 15, wherein program instructions to determine iteratively a root verb comprise: program instructions to perform part of speech tagging of each utterance (McRitchie ¶0038); program instructions to stem every verb in each utterance (McRitchie ¶0106-0107); and program instructions to declare the root verb based on a frequency score over a predefined threshold (Karvov ¶0052 and 0043). It would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention, to incorporate the teaching of Karvov to the system of McRitchie, because this would allow the identification and selection of the top-scored and occurring verbs within the automated intent discovery process (Karvov ¶0052 and 0015).

Regarding Claim 17: McRitchie, in view of Karvov, further discloses the computer system of claim 15, wherein the similarity score is based on computing similarity between each intent's root verb (Karvov ¶0099). It would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention, to incorporate the teaching of Karvov to the system of McRitchie, because this would allow the similarity scoring of the verbs within each intent of the automated intent discovery process (Karvov ¶0099 and 0015).


Regarding Claim 19: McRitchie, in view of Karvov, further discloses the computer system of claim 15, wherein program instructions to determine the one or more new entities for each new intent comprise: program instructions to remove pronouns from the set of utterances for each new intent (McRitchie ¶0131 and 0085); program instructions to build a frequency score for each noun based on how often the respective noun appears in the set of utterances for each new intent (Karvov ¶0045); and program instructions to determine a noun with a frequency score above a pre-defined threshold as an entity for the new intent (Karvov ¶0045).  It would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention, to incorporate the teaching of Karvov to the system of McRitchie, because this would allow the automation of the discovery of new entities within a corpus of text (Karvov ¶0015).

Regarding Claim 20: McRitchie, in view of Karvov, further discloses the computer system of claim 15, wherein program instructions to determine the one or more new entities for each new intent comprise program instructions to add a common characteristic that an appearance rate is above the pre-defined threshold as an entity for the new intent (Karvov ¶0045-0046).  It would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention, to incorporate the teaching of Karvov to the system of McRitchie, because this would allow automation of the discovery of new intents and entities within a corpus of text (Karvov ¶0015).

Claims 4, 7, 11, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over McRitchie et al., (US 2021/0081615 Al) (hereinafter McRitchie), in view of Karvov et al., (US 2015/0073798 A1) (hereinafter Karvov), and further in view of Singaraju et al., (US 2019/0103095 A1) (hereinafter Singaraju).

Regarding Claim 4: McRitchie, in view of Karvov, discloses the computer-implemented method of claim 1, wherein generating the set of new intents comprises:
forming a new intent by determining the similarity score among two or more existing intents exceeds a pre-defined threshold (Generating intent patterns based on existing intent patterns by determining that the similarity scores are above a threshold score (Karvov ¶0055));
	responsive to completion of the pairwise iteration, keeping the remaining intents to the set of new intents (Karvov discloses keeping by way of clustering the remaining intent patterns associated to the new intents (Karvov ¶0056 and 0080)).

McRitchie, in view of Karvov, fails to explicitly disclose:
associating utterances mapped to the two or more existing intents with the similarity score to the new intent; 
removing the two or more existing intents with the similarity score from the set of new intents.

However, in an analogous art, Singaraju discloses: 
associating utterances mapped to the two or more existing intents with the similarity score to the new intent (Singaraju discloses associating utterances (training samples) mapped to two or more pairs of  intents (consisting of first, second or new intents) byway of the similarity score (Singaraju ¶0100-0101)); 
removing the two or more existing intents with the similarity score from the set of new intents (Singaraju discloses the ability to delete or remove some intents based on the similarity score (Singaraju ¶0026)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Singaraju to the method of McRitchie, in view of Karvov, this would improve the distinguishability of a pair of intents and thus improve the quality of training samples and the classification models for any natural language classification (Singaraju ¶0091 and 0103).


Regarding Claim 7: McRitchie, in view of Karvov, discloses the computer-implemented method of claim 1, further comprising: 
performing, by one or more processors, a test of the set of training data (Utilizing training data to test or verify the model (train skill bot) (McRitchie ¶0063 and 0175)).

McRitchie, in view of Karvov, fails to explicitly disclose:
performing, by one or more processors, a test of the set of new training data;
comparing, by one or more processors, the testing result. 

However, in an analogous art, Singaraju discloses: 
performing, by one or more processors, a test of the set of new training data (Singaraju discloses recursively testing updated (new) test samples (Singaraju ¶0077));
comparing, by one or more processors, the testing result (Singaraju discloses comparing the similar and diversity of test samples/data sets (Singaraju ¶0085)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Singaraju to the method of McRitchie, in view of Karvov, this would improve the distinguishability of a pair of intents and thus improve the quality of training samples and the classification models for any natural language classification (Singaraju ¶0091 and 0103).

Regarding Claim 11: McRitchie, in view of Karvov, discloses the computer program product of claim 8, wherein program instructions to generate the set of new intents comprise: 
program instructions to form a new intent by determining the similarity score among two or more existing intents exceeds a pre-defined threshold (Generating intent patterns based on existing intent patterns by determining that the similarity scores are above a threshold score (Karvov ¶0055));
	program instructions, responsive to completion of the pairwise iteration, to keep the remaining intents to the set of new intents (Karvov discloses keeping by way of clustering the remaining intent patterns associated to the new intents (Karvov ¶0056 and 0080)).

McRitchie, in view of Karvov, fails to explicitly disclose:
program instructions to associate utterances mapped to the two or more existing intents with the similarity score to the new intent; 
program instructions to remove the two or more existing intents with the similarity score from the set of new intents.

However, in an analogous art, Singaraju discloses: 
program instructions to associate utterances mapped to the two or more existing intents with the similarity score to the new intent (Singaraju discloses associating utterances (training samples) mapped to two or more pairs of  intents (consisting of first, second or new intents) byway of the similarity score (Singaraju ¶0100-0101)); 
program instructions to remove the two or more existing intents with the similarity score from the set of new intents (Singaraju discloses the ability to delete or remove some intents based on the similarity score (Singaraju ¶0026)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Singaraju to the product of McRitchie, in view of Karvov, this would improve the distinguishability of a pair of intents and thus improve the quality of training samples and the classification models for any natural language classification (Singaraju ¶0091 and 0103).


Regarding Claim 14: McRitchie, in view of Karvov, discloses computer program product of claim 8, further comprising: 
program instructions, stored on the one or more computer-readable storage media, to perform a test of the set of training data (Utilizing training data to test or verify the model (train skill bot) (McRitchie ¶0063 and 0175)).

McRitchie, in view of Karvov, fails to explicitly disclose:
program instructions, stored on the one or more computer-readable storage media, to perform a test of the set of new training data;
program instructions, stored on the one or more computer-readable storage media, to compare the testing result. 

However, in an analogous art, Singaraju discloses: 
program instructions, stored on the one or more computer-readable storage media, to perform a test of the set of new training data (Singaraju discloses recursively testing updated (new) test samples (Singaraju ¶0077));
program instructions, stored on the one or more computer-readable storage media, to compare the testing result (Singaraju discloses comparing the similar and diversity of test samples/data sets (Singaraju ¶0085)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Singaraju to the product of McRitchie, in view of Karvov, this would improve the distinguishability of a pair of intents and thus improve the quality of training samples and the classification models for any natural language classification (Singaraju ¶0091 and 0103).

Regarding Claim 18: McRitchie, in view of Karvov, further discloses the computer system of claim 15, wherein program instructions to generate the set of new intents comprise:
program instructions to form a new intent by determining the similarity score among two or more existing intents exceeds a pre-defined threshold (Generating intent patterns based on existing intent patterns by determining that the similarity scores are above a threshold score (Karvov ¶0055));
	program instructions, responsive to completion of the pairwise iteration, to keep the remaining intents to the set of new intents (Karvov discloses keeping by way of clustering the remaining intent patterns associated to the new intents (Karvov ¶0056 and 0080)).

McRitchie, in view of Karvov, fails to explicitly disclose:
program instructions to associate utterances mapped to the two or more existing intents with the similarity score to the new intent; 
program instructions to remove the two or more existing intents with the similarity score from the set of new intents.

However, in an analogous art, Singaraju discloses: 
program instructions to associate utterances mapped to the two or more existing intents with the similarity score to the new intent (Singaraju discloses associating utterances (training samples) mapped to two or more pairs of  intents (consisting of first, second or new intents) byway of the similarity score (Singaraju ¶0100-0101)); 
program instructions to remove the two or more existing intents with the similarity score from the set of new intents (Singaraju discloses the ability to delete or remove some intents based on the similarity score (Singaraju ¶0026)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Singaraju to the system of McRitchie, in view of Karvov, this would improve the distinguishability of a pair of intents and thus improve the quality of training samples and the classification models for any natural language classification (Singaraju ¶0091 and 0103).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Please see attached form PTO-892.
Dounis (US 2021/0397796 A1) discloses a computer system configured for autonomous learning of entity values is provided. The computer system includes a memory that stores associations between entities and fields of response data. The computer system also includes a processor configured to receive a request to process an intent; generate a request to fulfill the intent; transmit the request to a fulfillment service; receive, from the fulfillment service, response data specifying values of the fields; identify the values of the fields within the response data; identify the entities via the associations using the fields; store, within the memory, the values of the fields as values of the entities; and retrain a natural language processor using the values of the entities.
Kang et al., (US 2019/0294925 A1) discloses a systems and methods of intelligent formation and acquisition of machine learning training data for implementing an artificially intelligent dialogue system includes constructing a corpora of machine learning test corpus that comprise a plurality of historical queries and commands sampled from production logs of a deployed dialogue system; configuring training data sourcing parameters to source a corpora of raw machine learning training data from remote sources of machine learning training data; calculating efficacy metrics of the corpora of raw machine learning training data, wherein calculating the efficacy metrics includes calculating one or more of a coverage metric value and a diversity metric value of the corpora of raw machine learning training data; using the corpora of raw machine learning training data to train the at least one machine learning classifier if the calculated coverage metric value of the corpora of machine learning training data satisfies a minimum coverage metric threshold.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK SCOTT JEFFERIES whose telephone number is (571)272-0923. The examiner can normally be reached 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DERRICK SCOTT JEFFERIES/Examiner, Art Unit 2658                                                                                                                                                                                                        
/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658